Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Chen on 9/7/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Cancel claims 1-10.


11. (New)   A process for preparing a mangosteen pericarp ethanol extract consisting essentially of:

drying and fragmenting a mangosteen pericarp to obtain a fragment of the mangosteen
pericarp;

soaking the fragment of the mangosteen pericarp in at least 70 % ethanol to yield a mangosteen pericarp extract and holding it at room temperature;

filtering the mangosteen pericarp extract to obtain a mangosteen pericarp organic solvent extract, wherein the ratio of the weight to volume of the fragment of
mangosteen pericarp and the organic solvent is 1:2 to 1:20;

soaking and heating the fragment of mangosteen pericarp organic solvent extract of step c) in an aqueous solution and holding it at room temperature;

filtering it to obtain a mangosteen pericarp aqueous extract and a mangosteen pericarp residue, wherein the ratio of the weight to
volume of the fragment of mangosteen pericarp and the aqueous solution is 1:10 to 1:20;

concentrating the mangosteen pericarp organic solvent extract and the mangosteen
pericarp aqueous extract to obtain a mangosteen pericarp organic solvent concentrate and a
mangosteen pericarp aqueous concentrate; 

adding the mangosteen pericarp organic solvent concentrate to an aqueous solution; 

homogenizing it, holding it at room temperature;

separating it into a first upper layer aqueous solution and a first lower layer precipitate;

isolating the first upper layer aqueous solution and adding ethanol to dissolve the first lower layer precipitate; 

obtaining a mangosteen pericarp ethanol extract by filtration;

adding alkane solvent with a volume ratio of 1:1 to 1:10 into the mangosteen pericarp
ethanol extract and mixing it with a vortex mixer, holding it at room temperature;

separating it into an upper layer alkane solvent and a lower layer ethanol filtrate;

heating and concentrating the lower layer ethanol filtrate in water bath to obtain a lower
layer ethanol concentrated filtrate;

adding and mixing aqueous solution with a volume ratio of 1:1 to 3:1 into the lower layer ethanol concentrated filtrate, holding it at low temperature;

separating it into a second upper layer aqueous solution and a second lower layer precipitate; and

fragmenting, air-lay drying and grinding the second lower layer precipitate to obtain the mangosteen pericarp ethanol extract.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is CN 102241659.which teaches extracting mangosteen shells with ethanol and not by using the pericarp instead of the shells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655